Exhibit 10.172

AMENDMENT TO THE

MELLON FINANCIAL CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN

FOR SENIOR OFFICERS (POST 12/31/04)

EFFECTIVE JANUARY 1, 2005

(the “Plan”)

In order to assure documentary compliance with Internal Revenue Code
Section 409A and clarify coordination with various other non-qualified programs
so as to avoid unintended and impermissible substitutions or accelerations
because of offsets by benefits under such programs and in accordance with the
reservation of the right to amend the Plan under Article IX, the Plan is hereby
amended as follows:

1. Participants who have an employment contract originally with Mellon Bank
Corporation or Mellon Financial Corporation (or any related entity) which
continues to provide for Supplemental Retirement Benefits which include the
benefits otherwise paid under Section 4.7 of the Plan, will not be entitled to
coverage by, or payment of benefits under, Section 4.7 of the Plan; provided,
however, that solely for purposes of determining whether such Participants are
entitled to a Section 4.7 “grandfathered benefit” under the terms of the Mellon
Financial Corporation Deferred Compensation Plan for Senior Officers as it
existed prior to the effective date of the Plan, the calculation of the overall
Section 4.7 benefit payable under the combined two plans shall be made as if
such Participants had participated in Section 4.7 of the Plan.

2. In the calculation of the reduction of a Participant’s Section 4.7 Retirement
Plan Make-Up, the “Participant’s interest in the cash value of the Policies”
shall be determined as of the Participant’s termination of employment (and shall
not be subject to any variation on the basis of any election or action of the
Participant or the Company).

 

Date:  

December 22, 2008

   

/s/ Lisa B. Peters

      Lisa B. Peters       Chief Human Resources Officer